Hall, Justice.
[A fi.fa. in favor of W. C. Alley against Green B. Holcomb et al. was levied on certain land as the property of Holcomb. He filed an affidavit of illegality, on the ground that he had been discharged in bankruptcy, and the land levied on was his exemption set apart in the bankrupt court. The case was submited to the court without a jury, on an agreed statement of facts, in brief, as follows ; In' *1101889, plaintiff recovered the judgment under which the fi. fa. issued. The action was for trespass quare clausum fregii, based on the burning of a bam by defendant in 1864. In 1870, the defendant applied to the ordinary for the setting apart of a homestead, hut his application failed. Tn 1873, he was adjudged a bankrupt, and was discharged in 1875. This land was set apart to him as an exemption. Plaintiff did not prove his debt in the bankrupt court.
The court held the land not subject, and sustained the illegality. Plaintiff excepted.]